In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Nassau County, entered April 26, 1971, which, upon the return of the writ, denied the application. Appeal dismissed, without costs, on the ground that appellant is not in custody under the judgment of conviction rendered on the challenged indictment (Penal Law, § 70.35; People ex rel. Beamy V. Director of Cent. Islip Hosp., 35 A D 2d 595). Hopkins, Acting P. J., Munder, Gulotta, Brennan and Benjamin, JJ., concur.